 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee interchange, and few, if any, transfers.Seniority is on aplant and departmental basis.We therefore find that the single-plantunit requested is appropriate.5Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sKansas City, Kansas, meatpacking plant, including truckdrivers; butexcluding receiving office employees, research laboratory employees,time and employment office employees, plant protection employees(policemen, watchmen, matrons, bell pullers, and firemen), office cleri-cal employees, plant clerical employees, cashier in employees' store,credit union employees, reship clerk, draftsmen, standards departmentemployees, general office employees, brick masons, superintendent,assistant superintendent, division superintendents, night superintend-ent, general foremen, foremen, foreladies, assistant foremen, and allother supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :Upon the record as a whole it has been established to my satisfac-tion that a definable multiplant unit, based upon bargaining history,is presently in existence.Cf.General Motors Corporation, CadillacMotor Car Division,120 NLRB 1215. For this reason, I would dis-miss the petition.5Radto Corporation of America,121 NLRB 633;American Can Company,109 NLRB1284;Hygrade Food Products Corporation,85 NLRB 841General Motors Corporation,Cadillac Motor Car Division,120 NLRB 1215,relied on by the Intervenor,is distinguish-able from the instant case because there the contracting union was substantially the onlyunion representing the employer's employees.The members of the contracting unions'bargaining committee were selected by groups of employees which cut across plant unitlines,and the multiplant unit 'found appropriate covered all employees represented bythe union and was companywide and nationwide in scope.6 The parties agreed to the composition of the unit.Benjamin Franklin Paint and Varnish Company Division ofUnited Wallpaper,IncorporatedandOil,Chemical and AtomicWorkers International Union,AFL-CIO,Petitioner.Case No.4-RC-3813.July 14, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before KatherineW. Neel,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.124 NLRB No. 3. BENJAMIN FRANKLIN PAINT AND VARNISH COMPANY55Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.3.The Employer and the Intervenor are parties to a contract whichwas executed on August 28, 1957, but made effective from July 16,1957, for a term of 3 years, until July 15, 1960. The Intervenor con-tends that the contract is a bar to the petition, filed on February 20,1959.The question presented is whether the controlling date, for the pur-pose of determining the contract term and the timeliness of the peti-tion, is theexecution dateor theeffective dateof the contract.In theDeluxe Metalcase,2 the Board provided for the timely filingof a petition during the 60- to 150-day period before the end of thesecond year of a contract of unreasonable duration, such as is involvedhere.Thus, if the effective date of this contract is held to begin the2-year reasonable term, the petition herein was timely filed duringthe 60- to 150-day period; if the execution date is held to control, thefiling of the petition preceded the prescribed 60- to 150-day period.The Board has indicated, in connection with the reexamination ofits contract-bar policies, that two of the objectives of such policiesare to afford parties to collective-bargaining agreements an oppor-tunity to achieve, for a reasonable period that does not exceed 2 years,industrial stability free from petitions seeking to change the bargain-ing relationship, and "to provide employees the opportunity to selectrepresentatives at reasonable andpredictableintervals. . . ." 3 [Em-phasis in original.]In the same case, the Board held that "a validcontract having a fixed term or duration shall constitute a bar for asmuch of its termas does not exceed 2 years. . . ." 4 [Emphasissupplied.]The term of a contract technically embraces the effective term pro-vided in the instrument, and it is this term on the face of the contractto which the employees and outside unions look to predict the appro-priate time for the filing of a representation petition. It is, of course,a fact that many contracts do not show the execution date, or suchdate as appears may not be accurate. In these instances the desiredpredictability would therefore be lost if reliance were to be placed onthe execution date.Moreover, it is the Board's policy that the con-tract to constitute a bar must be sufficient on its face, without resortto parol evidence, such as would often be necessary to determine theI Local 107,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent,intervened on the basis of a contractual interest.2 Deluxe Metal Furniture Company,121 NLRB 995.9Pacific Coast Association at Pulp and Paper Manufacturers,121 NLRB 990.4 id. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDactual execution date.As with union-security clauses,' and in deter-mining the adequacy of a contract's the Board will be governed by thecontents of the contract on its face in determining whether the con-tract constitutes a bar to a representation proceeding.On balance, we are not persuaded to adopt the Intervenor's positionby reason of its argument that, if the contract's effective date wereheld to control, the parties would be deprived of the full 2-year periodof industrial stability.The parties and the employees have the bene-fit of a full 2 years of effective contract coverage.Where the partiesnegotiate a contract for an effective term of 2 or more years, with aretroactive application, the 2-year reasonable period for contract-barpurposes is thereby established in accordance with the terms of theagreement as provided by the parties themselves.We therefore conclude that it would best effectuate the policies ofthe Act to compute the term of a contract for bar purposes from theeffective date of the contract.As the petition was timely filed withinthe period of 60 to 150 days before the end of the second year fromthe effective date of the contract, we find the contract no bar.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within Section 9(b)of the Act: I All production and maintenance employees at the Em-ployer's Philadelphia, Pennsylvania, plant, including shipping andreceiving employees and the forklift operator on the night shift, butexcluding office clerical employees, laboratory employees, watchmen,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.5Keystone Coat, Apron&Towel Supply Company,121 NLRB 880.6 Appalachian Shale ProductsCo., 121 NLRB 1160.7The parties agree generally to the unit description contained in the contract,except asto the classification of lead men.As no individuals are currently employed in this classi-fication, in accordance with our usual policy, we shall not make any unit determinationwith respect to this category.Marion Mills (Division of Munsingwear,Inc.)andInternationalLadies Garment Workers Union,AFL-CIO.Cases Nos. 10-CA-3008, 10-CA-3220, and 10-RC-3933. July 15, 1959DECISION AND ORDEROn December 31, 1958, Trial Examiner James A. Shaw issued hisIntermediate Report in these cases, finding that the Respondent hadengaged in certain unfair labor practices and recommending that it124 NLRB No. 11.